Case 2:20-cv-11659-GAD-DRG ECF No. 12, PageID.114 Filed 10/06/20 Page 1 of 4




MATTHEW KERRY (P81793)
Attorney for Plaintiffs
214 S. Main Street, Suite 200
Ann Arbor, Michigan 48104
(734) 263-1193
matt@kerrylawpllc.com

DAVID D. LIN (pro hac vice forthcoming)
JUSTIN MERCER (pro hac vice forthcoming)
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
Telephone: (718) 243-9323
Facsimile: (718) 243-9326
Email: david@iLawco.com
Email: justin@iLawco.com

Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN

 TWIN FLAMES UNIVERSE.COM INC., a
 Michigan corporation; MIND ALIGNMENT
 PROCESS INC., a Michigan corporation;                  Case No.: 2:20-cv-11659-GAD
 JEFFREY AYAN, an individual resident of
 Michigan; and SHALEIA AYAN, an individual              REPLY TO COUNTERCLAIMS
 resident of Michigan,                                  BY ADAM KATSALE a/k/a ADAM
                                                        NAMASTE d/b/a ASCENSION
                Plaintiffs,                             EXPRESS

         vs.

 LISA ELLE GIACOMINI, et al.,

                Defendants.


       Plaintiffs TWIN FLAMES UNIVERSE.COM INC. (“TFU” or “Twin Flames Universe”);

JEFFREY AYAN, (“Mr. Ayan”); and SHALEIA AYAN, (“Ms. Ayan” and collectively with TFU,

and Mr. Ayan, “Plaintiffs”), for their reply and affirmative defenses to the “counterclaim” asserted




                                                 1
Case 2:20-cv-11659-GAD-DRG ECF No. 12, PageID.115 Filed 10/06/20 Page 2 of 4




by ADAM KATSALE a/k/a ADAM NAMASTE d/b/a ASCENSION EXPRESS (“Katsale” or

“Ascension Express”) state and allege as follows:

  D. Asserting Claims Against the Plaintiff (Counterclaim) or Against Another Defendant
                               (Cross-Claim) (if applicable)

       3.      No response is required. To the extent a response is deemed necessary denied.

               a. No response is required. To the extent a response is deemed necessary,

                   denied.

               b. No response is required. To the extent a response is deemed necessary,

                   denied.

       With respect to Katsale’s prayer for relief, no response is required. To the extent a

response is deemed necessary, Plaintiffs deny the allegations contained after paragraph 3(b)

clause and further avers that Katsale is not entitled to the requested relief or any relief

whatsoever from Plaintiffs.

                                   AFFIRMATIVE DEFENSES

       1.      Katsale’s counterclaim fails to state a claim upon which relief can be granted.

       2.      Katsale’s counterclaim is barred by unclean hands.

       3.      Katsale’s counterclaim is barred, in whole or in part, by the doctrines of

acquiescence, waiver, release, consent, ratification, estoppel and excuse.

       4.      Katsale has not suffered any compensable damages as a result of Plaintiff’s

actions.

       5.      Katsale’s damages, if any, were not proximately caused by Plaintiff.

       6.      Katsale’s damages, if any, were caused in whole or in part by Katsale’s own acts,

omissions, and/or negligent conduct.



                                                   2
Case 2:20-cv-11659-GAD-DRG ECF No. 12, PageID.116 Filed 10/06/20 Page 3 of 4




       7.      To the extent that Katsale suffered any damages, Katsale failed to mitigate such

damages.

       8.      Plaintiffs raise each and every defense available to it under the applicable laws of

the State of Michigan. Plaintiffs reserve the right to raise additional defenses.


                                         CONCLUSION

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment dismissing

the Katsale’s counterclaim, with prejudice, and awarding Plaintiffs costs and such other relief as

the Court may deem appropriate.


 DATED this 2nd day of October, 2020.                 Respectfully submitted,

                                                      /s/ Matthew Kerry
                                                      Matthew Kerry (P81793)
                                                      Attorney for Plaintiffs
                                                      214 S. Main Street, Suite 200
                                                      Ann Arbor, Michigan 48104
                                                      (734) 263-1193
                                                      matt@kerrylawpllc.com


                                                      LEWIS & LIN LLC

                                                      David D. Lin (pro hac vice forthcoming)
                                                      Justin Mercer (pro hac vice forthcoming)

                                                      Attorneys for Plaintiffs




                                                  3
Case 2:20-cv-11659-GAD-DRG ECF No. 12, PageID.117 Filed 10/06/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the District of Michigan by using the

CM/ECF system, and counsel of record are registered as ECF Filers and that they will be served

by the CM/ECF system.

                                                             /s/ Matthew Kerry
